Case 1:19-cv-01950-CFC Document 10 Filed 11/10/20 Page 1 of 1 PagelD #: 33

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

JOSEPH ZAPPIA and KAREN )
ZAPPIA, )
Plaintiffs,
V. Civ. No. 19-1950-CFC
GTX INCORPORATED,
Defendant.
ORDER

At Wilmington this / Stay of November, 2020, plaintiffs having filed a
motion for this case to be dismissed without prejudice and no response having

been filed;
IT IS ORDERED that the plaintiffs’ motion (D.I. 9) is granted and the case

is dismissed without prejudice.

(LG Em

United States Disteit Judge
